DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2020 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 5/18/2020 are acknowledged.  Claims 1 and 17 are amended; claims 2-3, 11, 16, 18 and 26 are canceled; claims 1, 4-10, 12-15, 17, 19-25 and 27 are pending; claims 13-15 are withdrawn; claims 1, 4-10, 12, 17, 19-25 and 27 will be examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 10/8/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 12, 17, 19-25 and 27 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ a specific strain of a Bacillus coagulans species and a specific strain of a Bacillus subtilis species.  It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
It appears that a deposit was made in this application as filed as noted on p. 14 of the specification and as documented on the Budapest Treaty Depository statements received 4/5/2016 and 6/20/2016 from the International Bureau wherein the declarant, depository name and address, accession number, date of deposit and taxonomic description are identified in both the specification and viability statement.


SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

               A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code 

               Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

               Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

Specifically, it does not appear that there is a statement on record from Applicants that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent or a statement that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto.
A declaration averring the above by Applicants or Applicants’ representative would provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph and overcome the rejection.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 12, 17, 19-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 17 and dependent claims 4-10, 12, 19-25 and 27 all recite the limitation “Bacillus coagulans strain CP3425... ...improves a feed conversion ratio by at least 5-10% when compared with control that Bacillus coagulans is not fed to” and dependent claims 12 and 27 further recite the limitation “wherein the Bacillus coagulans improves FCR by at least 7-10% when compared with control that the Bacillus coagulans is not fed to”.  The limitations are indefinite because the metes and bounds of the improved feed conversion being claimed are unclear.  The term “by at least” is usually followed by a single quantity and is usually drawn to the variable (i.e. feed conversion ratio in instant case) being the delimited quantity or any quantity greater than the delimited quantity (i.e. there is no upper bound to the variable).  When the term “by at least” is followed by a range it is unclear if the upper bound of the range is meant as the upper limit for the quantity or if it is meant as a quantity to which the variable must be equal to or greater than (without an upper bound on the variable).  For example, the limitation “improves FCR by at least 5-10%” could be intended to mean that FCR is improved by ≥ 5% but is no greater than 10% or it could be intended to mean that FCR is improved by ≥ 5% (with no upper bound) or is improved by ≥ 6% (with no upper bound) or is improved by ≥ 7, 8, 9 or 10% (with no upper bound).  Hence, it is unclear if the limitations are meant to be a bounded range for the FCR improvement (that the FCR is equal to or greater than the lower limit and equal to or less than the upper limit) or if the range is to the lower limit with an unbounded upper limit.  If the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 4-10, 12, 17, 19-25 and 27 recite the broad recitation of improving the feed conversion ratio by at least 5%, and the claim also recites improving the feed conversion ratio by at least 10% which is the narrower statement of the range/limitation (as well as all the intermediate ranges between the broad and narrow statements such as improving the feed conversion ratio by at least 5.5%).  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Similarly, claims 12 and 27 further include the limitation “wherein the Bacillus coagulans improves FCR by at least 7-10% when compared with control that the Bacillus coagulans is not fed to”, which, as above, introduces a broad range (improving 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al., 2010 (cite U, attached PTO-892; herein “Zhou”).
Zhou teaches methods for producing poultry with an improved feed conversion ratio (FCR) comprising feeding bacillus coagulans strain ZJU0616 to poultry for meat food (Abst.) wherein the poultry were fed 1 x 106, 2 x 106 or 5 x 106 cfu of ZJU0616 per 6 cfu per g of feed, 5.78% with 2 x 106 cfu per g of feed and 5.78% with 5 x 106 cfu per g of feed (%FCR improvement is (experimental FCR – control FCR)/control FCR using the FCR results from Table 1) anticipating claims 1, 5, 17 and 20.
The Bacillus coagulans strain taught by Zhou (ZJU0616) would appear to be the claimed Bacillus coagulans strain CP3425 deposited under Accession No. NITE BP-01693 because the Bacillus coagulans strain in Zhou improves the FCR of poultry by at least 5% when fed to poultry in an amount of 2 x 106 or 5 x 106 cfu/g of feed at a finishing stage of poultry production when compared with control that Bacillus coagulans is not fed to.  It must be recognized that the claims are drawn to methods using compositions comprising the Bacillus coagulans strain CP3425 deposited as NITE BP-01693 not to the deposit itself or the label.  Hence, the Bacillus coagulans strain taught by Zhou (ZJU0616) would appear to be the Bacillus coagulans strain CP3425 deposited as NITE BP-01693 because it is a Bacillus coagulans strain which improves the FCR of poultry by at least 5% when fed to poultry in an amount of 2 x 106 or 5 x 106 cfu/g of feed at a finishing stage of poultry production when compared with control that Bacillus coagulans is not fed to.
If the Bacillus coagulans strain taught by Zhou is the claimed Bacillus coagulans strain deposited under Accession No. NITE BP-01693 and referred to in the instant disclosure as CP3425 then Zhou anticipates the claims regardless of whether Zhou 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness or lack of anticipation by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding of anticipation is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding of anticipation is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product"). 
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 12, 17, 19-20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al., 2012 (NPL cite B7, IDS, 3/28/2019; herein “Hung”).
Hung teaches methods of growing poultry (broiler chickens), i.e. a method for breeding poultry, wherein the feed conversion ratio (FCR) of the birds is improved (Abst.), i.e. a method for improving a FCR of poultry, the method comprising feeding Bacillus coagulans strain ATCC 7050 (BC) to the poultry at a late stage of poultry production, i.e. from 22-42 days which includes the finisher feeding stage of poultry production, which the original disclosure describes as days 35-42 (p. 875, “Experimental diets”; Table 1; [0039] of published application) wherein the FCR was improved by 8 – 10.3% (calculated below).
Hung’s method fed the chickens 0.1, 0.2 or 0.25 g of B. coagulans strain ATCC 7050 per kg feed (p. 875, “Experimental diets”; Tables 1 and 2) wherein the B. coagulans (BC 7050) had a titer of 1 x 1011.2 cfu/g (Ibid.) which is 1.6 x 1011 cfu/g of B. coagulans 7050; hence, the chickens in the group labeled “B coagulans (0.1 g/kg)” were fed 1.6 x 107 cfu BC 7050/g of feed (1.6 x 1011 cfu of BC 7050 in 1000.1 grams of feed = 1.6 x 107 cfu BC 7050/g of feed), the chickens in the group labeled “B coagulans (0.2 g/kg)” were fed 3.2 x 107 cfu BC 7050/g of feed, and the chickens in the group labeled “B coagulans (0.25 g/kg)” were fed 4.0 x 107 cfu BC 7050/g of feed.  The BC is fed with a finisher feed (p. 875, “Experimental diets”; Table 1).  The chickens are broiler chickens (Abst.), i.e. intended as meat food.
The improvement in FCR seen in the broiler chickens fed Bacillus coagulans 7050 at a finisher feeding stage of poultry production is presented in Table 2 of Hung.  
7 cfu BC 7050/g of feed had an FCR improvement ((difference between experimental and control FCR)/control FCR) of 10.3%, the poultry receiving 3.2 x 107 cfu BC 7050/g of feed had an FCR improvement of 8% and the poultry receiving 4.0 x 107 cfu BC 7050/g of feed had an FCR improvement of 8.6%; thus, in the method of Hung, feeding the poultry Bacillus coagulans strain ATCC 7050 at the finisher feeding stage of poultry production improves the FCR by at least 7-10% when compared with control that Bacillus coagulans is not fed to, at the finisher feeding stage.
The Bacillus coagulans strain taught by Hung (ATCC 7050) would appear to be the claimed Bacillus coagulans strain CP3425 deposited under Accession No. NITE BP-01693 because the Bacillus coagulans strain in Hung improves the FCR of poultry by at least 5% when fed to poultry at a finishing stage of poultry production when compared with control that Bacillus coagulans is not fed to.  It must be recognized that the claims are drawn to methods using compositions comprising the Bacillus coagulans strain CP3425 deposited as NITE BP-01693 not to the deposit itself or the label.  Hence, the Bacillus coagulans strain taught by Hung (ATCC 7050) would appear to be the Bacillus coagulans strain CP3425 deposited as NITE BP-01693 because it is a Bacillus coagulans strain which improves the FCR of poultry by at least 5% when fed to poultry at a finishing stage of poultry production when compared with control that Bacillus coagulans is not fed to.
If the Bacillus coagulans strain taught by Hung is the claimed Bacillus coagulans strain deposited under Accession No. NITE BP-01693 and referred to in the instant disclosure as CP3425 then Hung’s method meets the limitation of feeding the poultry 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness or lack of anticipation by objective evidence is shifted to Applicants. Note specifically that on the current record overcoming such a clear holding is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product"). 
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
Hung teaches that the bacillus coagulans was fed at concentrations higher (e.g. 1.6 x 107 cfu BC 7050/g of feed) than that claimed (5.0 x 102 – 1.0 x 107 cfu/g of feed); 7 cfu BC 7050 (the lowest concentration administered) and slightly decreases with additional bacillus coagulans.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to decrease the concentration of bacillus coagulans to optimize the improvement to the FCR (i.e. the concentration of bacillus coagulans ATCC 7050 in the feed is a result effective variable wherein decreasing the concentration of bacillus coagulans ATCC 7050 in the feed would optimize FCR improvement and most efficiently utilize the bacteria) and would arrive at the claimed concentrations of bacillus coagulans per g of feed; therefore, claims 1 and 17 are prima facie obvious.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Regarding claims 4 and 19, Hung teaches that the BC is fed with a finisher feed (p. 875, “Experimental diets”; Table 1).

Regarding claims 12 and 27, Hung teaches that their method improved the FCR by 10.3%, 8% and 8.6%. i.e. by at least 7-10% when compared with control that the Bacillus coagulans is not fed to at the finisher feeding stage.

Claims 1, 4-10, 12, 17, 19-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al., 2012 (NPL cite B7, IDS, 3/28/2019; herein “Hung”) in view of Iwanami et al., US Patent 4919936, issued 4/24/1990 (cite A3, IDS, 6/20/2016; herein “Iwanami”) and Uesugi et al., US 20150079059 (cite A2, IDS, 6/20/2016; herein “Uesugi”).
Hung teaches methods of growing poultry (broiler chickens), i.e. a method for breeding poultry, wherein the feed conversion ratio (FCR) of the birds is improved (Abst.), i.e. a method for improving a FCR of poultry, the method comprising feeding Bacillus coagulans strain ATCC 7050 (BC) to the poultry at a late stage of poultry production, i.e. from 22-42 days which includes the finisher feeding stage of poultry production, which the original disclosure describes as days 35-42 (p. 875, “Experimental diets”; Table 1; [0039] of published application) wherein the FCR was improved by 8 – 10.3% (calculated below).
Hung’s method fed the chickens 0.1, 0.2 or 0.25 g of B. coagulans strain ATCC 7050 per kg feed (p. 875, “Experimental diets”; Tables 1 and 2) wherein the B. coagulans (BC 7050) had a titer of 1 x 1011.2 cfu/g (Ibid.) which is 1.6 x 1011 cfu/g of B. coagulans 7050; hence, the chickens in the group labeled “B coagulans (0.1 g/kg)” were 7 cfu BC 7050/g of feed (1.6 x 1011 cfu of BC 7050 in 1000.1 grams of feed = 1.6 x 107 cfu BC 7050/g of feed), the chickens in the group labeled “B coagulans (0.2 g/kg)” were fed 3.2 x 107 cfu BC 7050/g of feed, and the chickens in the group labeled “B coagulans (0.25 g/kg)” were fed 4.0 x 107 cfu BC 7050/g of feed.  The BC is fed with a finisher feed (p. 875, “Experimental diets”; Table 1).  The chickens are broiler chickens (Abst.), i.e. intended as meat food.
The improvement in FCR seen in the broiler chickens fed Bacillus coagulans 7050 at a finisher feeding stage of poultry production is presented in Table 2 of Hung.  
Table 2 of Hung shows that the poultry receiving 1.6 x 107 cfu BC 7050/g of feed had an FCR improvement ((difference between experimental and control FCR)/control FCR) of 10.3%, the poultry receiving 3.2 x 107 cfu BC 7050/g of feed had an FCR improvement of 8% and the poultry receiving 4.0 x 107 cfu BC 7050/g of feed had an FCR improvement of 8.6%; thus, in the method of Hung, feeding the poultry Bacillus coagulans strain ATCC 7050 at the finisher feeding stage of poultry production improves the FCR by at least 7-10% when compared with control that Bacillus coagulans is not fed to, at the finisher feeding stage.
Hung teaches that the bacillus coagulans was fed at concentrations higher (e.g. 1.6 x 107 cfu BC 7050/g of feed) than that claimed (5.0 x 102 – 1.0 x 107 cfu/g of feed); however, Hung’s results would suggest that effect of the bacillus coagulans on the feed conversion ratio has reached maximum effect before even the lowest dose administered in Hung because the improvement to the FCR is greatest with 1.6 x 107 cfu BC 7050 (the lowest concentration administered) and slightly decreases with additional bacillus coagulans.  Hence, a person of ordinary skill in the art at the time of filing would have In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Hung teaches methods of improving poultry FCR by incorporating Bacillus coagulans (BC) into the feed and teaches that the BC acts as an antibiotic agent which has the potential to control farm animal pathogens; thus, the BC could replace the dependence on antibiotics in the poultry feed which has been used in the past to improve production efficiency of the poultry (p. 874, ¶1-3).
Hung doesn’t teach that the BC strain is strain CP3425; however, a person of ordinary skill in the art at the time of filing would have found it obvious to use BC strain CP3425 as evidenced by Uesugi.

Regarding claims 4 and 19, Hung teaches that the BC is fed with a finisher feed (p. 875, “Experimental diets”; Table 1).
Regarding claims 5 and 20, Hung teaches that the chickens are broiler chickens (at Title), i.e. for meat food.
Regarding claims 12 and 27, Hung teaches that their method improved the FCR by 10.3%, 8% and 8.6%. i.e. by at least 7-10% when compared with control that the Bacillus coagulans is not fed to at the finisher feeding stage.
The method of breeding poultry made obvious by Hung in view of Uesugi wherein the feed conversion ratio (FCR) of the birds is improved, i.e. a method for 
Iwanami teaches methods of growing fowls (e.g. broiler chickens), i.e. a method for breeding poultry, wherein the feed conversion (FCR) of the birds is improved, i.e. a method for improving a FCR of poultry, the method comprising feeding Bacillus subtilis (BS) strain C-3102 to the poultry (col. 2, l. 59 – col. 3, l. 9) over a period encompassing the late stage of poultry production, i.e. from 2-58 days (Example 3, col. 4, l. 62 – col. 5, l. 31; Tables 5 and 6) wherein the FCR was improved by 4.8% (FCR of control = 2.31 and FCR with Bacillus subtilis = 2.20 in Table 6; (2.31-2.20)/2.31 = 4.8%).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the methods of breeding poultry or methods for improving a FCR in poultry made obvious by Hung in view of Uesugi comprising feeding broiler chickens BS strain C-3102 to the poultry over a period encompassing the late stage of poultry production.
Because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third .

Response to Arguments
Applicant's arguments filed 5/18/2020 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1, 4-10, 12, 17, 19-25 and 27 under 35 U.S.C. 103 over Hung in view of Iwanami and Uesugi, Applicants argue (pp. 6-8) that Hung teaches feeding a higher concentration of bacillus coagulans to the poultry than the claims now amended to include a ceiling to the bacillus coagulans concentration.  This has been addressed in the rejections set forth above.
B. coagulans ATCC 7050 between Days 22-42 compared to Days 0-21 decreases rather than increases as Applicant expects.  Applicants contend that for this reason Hung fails to render the pending claims obvious (p. 9, ¶2).  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references. Thus, with the showing of the references, the burden of establishing non-obviousness or lack of anticipation by objective evidence is shifted to Applicants. Note specifically that on the current record overcoming such a clear holding is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product"). 
Because the PTO cannot conduct experiments to verify Hung’s reported values or take up the concerns of Applicants regarding Hung’s data, if Applicants believe that Hung’s data is in error or that the conclusions in the Office action from Hung’s data are incorrect, Applicants are encouraged to gather factual evidence to demonstrate an unobvious difference between the claims and the prior art.

The amended claims have been addressed in the rejections set forth above.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651